OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the proposed amendments to the claims constitute subject matter which has not been previously searched or considered by the Examiner and therefore cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. As such, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment/Arguments
The Amendment filed 24 February 2021 has not been entered. Each and every rejection previously set forth in the Final Office Action filed 24 November 2020 is maintained by the Examiner. 
On pages 5 and 6 of the Remarks filed 24 February 2021, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) relating to the claimed term “watertight”, Applicant asserts that the aforesaid term is not indefinite, and that the provided Merriam-Webster definition of watertight supports said assertion. Upon consideration of Applicant’s argument, the Examiner agrees; however, said argument is moot, as the proposed amendments to the claims have not been entered and all of the rejections previously set forth have been maintained. It is noted that Applicant’s amendments and argument would be sufficient to overcome the aforesaid 112(b) rejection.
Applicant’s remaining arguments, see pages 6 and 7 of the Remarks, with respect to the applied prior art of record Jacobsen in view of Roper not teaching or 

/MCR/Examiner, Art Unit 1782            

/LEE E SANDERSON/Primary Examiner, Art Unit 1782